Citation Nr: 0727911	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-32 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 to February 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
bilateral hearing loss and tinnitus.  The RO issued a notice 
of the decision and the veteran timely filed a Notice of 
Disagreement (NOD) in August 2005.  Subsequently, in 
September 2005, the RO provided a Statement of the Case 
(SOC), and the veteran timely filed a substantive appeal.  

The veteran did not request a hearing on this matter. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide, no prejudice to the veteran resulted.

2.  The service medical records (SMRs) do not reflect any 
complaint or objective finding of hearing loss.

3.  The veteran does not have a current left ear hearing loss 
as defined by the applicable regulations.

4.  The veteran currently has a right ear hearing loss 
disability; however, the post-service medical evidence does 
not show complaints or treatment relating to hearing loss 
until more than 40 years after service, and the preponderance 
of the competent medical evidence of record is against a 
causal link between his current hearing loss and his active 
service or any incident thereof, to include claimed acoustic 
trauma. 
5.  The SMRs show no complaint or diagnosis of tinnitus and 
there is no post-service medical evidence of tinnitus until 
decades post-service; the preponderance of the competent 
evidence is against a nexus between a current diagnosis of 
tinnitus and any incident of service, to include alleged 
acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006). 

2.  Right ear hearing loss was not incurred or aggravated 
during active service, nor may sensori-neural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.385 (2006).

3.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The November 2004 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
letter clearly disclosed VA's duty to obtain certain evidence 
for the veteran, such as medical records and records held by 
any Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  It also asked the veteran to provide VA with any 
other supporting evidence or information in his possession.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

According to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  Here, the November 2004 VCAA 
notice was furnished to the veteran and his representative 
prior to the August 2005 RO decision that is the subject of 
this appeal.  
 
Although the RO did not provide the veteran or his 
representative with notice of the Dingess requirements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby).  As will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claims 
for service connection; thus, any question as to the 
appropriate disability ratings or effective dates to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. at 128 (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Overton v. Nicholson, 20 Vet. App. 427 (2006).
 
b.  Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive March 2005 and July 2005 audiological examinations, 
which were thorough in nature.  These examinations and the 
other relevant medical evidence of record are adequate for 
the purposes of deciding the claims for service connection 
for hearing loss and tinnitus.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law & Regulations

a.  Service Connection 

Generally, "[f]or service connection to be awarded, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of an in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006) (emphasis added); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, pursuant to 38 C.F.R. §§ 3.307 and 3.309, where 
a veteran served 90 days or more after December 31, 1946, as 
here, and an organic disease of the nervous system (to 
include sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated by service, despite the lack of 
evidence of such a disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

b. Hearing Disability 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when:  
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).   

III. Analysis

a.  Factual Background 

The veteran was on active duty during peacetime, from 
February 1958 to February 1961.  He did not have combat duty 
and it is not contended otherwise.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) (the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service acoustic 
trauma) are not applicable.  The veteran asserts that while 
serving as a tank crewman and tank commander in the Army, he 
was exposed to loud noise from weapons fire that caused 
bilateral hearing loss and tinnitus.  However, his service 
personnel records show that he was a clerk-typist.  He 
received the Marksman (Rifle) Medal and the Sharpshooter 
(Carbine) Medal but the SMRs and service personnel records do 
not indicate any specific incident of acoustic trauma or 
reflect duty that would have resulted in exposure to 
excessive noise over a prolonged period of time.  

The earliest evidence of hearing loss following discharge 
from service was recorded in December 2004.  Subsequent to 
service, the veteran worked as an industrial engineer in an 
airplane factory where hearing protection was reportedly not 
required.  His post-service recreational exposure includes 
motorcycle noise.

Service medical records reflect that the veteran received a 
normal clinical evaluation of the ears in his February 1958 
pre-induction examination.  He also had normal hearing with a 
score of 15/15 in both ears (whispered and spoken voice).  
15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  
The veteran underwent no audiometric testing at this time.  

The veteran again received a normal clinical evaluation of 
the ears in his January 1961 Release from Active Duty 
examination.  He also had normal hearing with a score of 
15/15 in both ears (spoken voice).  The veteran underwent no 
audiometric testing at this time.  

In December 2004, the veteran was examined by a private 
audiologist.  The veteran reported that he had been exposed 
to gunfire while serving in the Army.  The examiner diagnosed 
"moderate sensorineural hearing loss" in the right ear and 
"mild to moderate sensorineural hearing loss with an 
acoustic notch at 4000 Hz" in the left ear.  The examiner 
noted that "cochlear damage, as manifested by an acoustic 
notch in the higher frequencies, is caused by noise 
exposure."  She opined that the veteran's hearing loss and 
tinnitus "is just as likely as not" due to his noise 
exposure in service.  

In March 2005, the veteran received a VA audiological 
examination.  The veteran complained of decreased hearing and 
constant tinnitus.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
25
35
LEFT
25
25
25
25
35

The examiner did not offer an opinion as to the existence or 
etiology of the veteran's alleged hearing loss and tinnitus.  
He explained:

Reliability very poor during testing.  Patient 
responses were very inconsistent and had to be 
reconstructed.  Puretone thresholds should not be 
used for rating purposes.  * * * Patient required 
the examiner to shout questions from less than 2 
feet away during taking of the case history.  This 
is very inconsistent with results obtained.

The examiner was not able to obtain speech recognition scores 
because the veteran "refused to respond to words when 
presented."  Accordingly, the examiner concluded that the 
examination results "should not be used for rating 
purposes."  The examiner recommended that the veteran be 
rescheduled for another examination.

In July 2005, the veteran received another VA audiological 
examination.  Bone conduction scores, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10/30
20
15/30
--
20
LEFT
15
10
20
--
30

The examiner determined that the air conduction scores were 
"too unreliable" to be considered for evaluation purposes.  
She explained:

[The veteran's] PTA was 45 and SRT was 25 [right ear] 
and [left ear] PTA was 45 and SRT was 15.  [The 
veteran's] bone conduction results were masked with NBN 
at 30 dB in some cases, another indication that [his] 
air conduction scores were much better than indicated by 
[his] results.  

Speech audiometry revealed speech recognition ability of 88% 
in the right ear and 92% in the left ear.  The examiner 
determined that "[t]hese results were received at 5 & 10 dB 
SL (above SRT) another indication that air conduction 
thresholds are in actuality much better than represented by 
[the veteran's] responses."  The examiner reviewed the 
claims file and diagnosed functional hearing loss in both 
ears.  She determined that "the hearing nerve in the left 
ear is [within normal limits]" and that "while there may be 
a slight loss in the right ear the configuration is NOT that 
of a noise induced hearing loss."  She opined that "the 
military is NOT responsible for whatever hearing loss [the 
veteran] currently has."  The examiner further concluded 
that "[d]ue to the indications of functional loss as 
presented during [the veteran's] last three audiograms, 
unable to rely on [his] subjective account of tinnitus 
without resorting to mere speculation."

b.  Discussion 

One of the requirements for a finding of service connection 
is that the veteran have the current claimed disability.  38 
C.F.R. § 3.385 defines current hearing loss for VA disability 
benefits purposes as being present when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The Board finds that the veteran has not satisfied the 
"current disability" prong of his service connection claim 
for left ear hearing loss.  The December 2004 evaluation is 
incomplete for VA purposes.  It depicts the puretone 
thresholds exhibited by the veteran on a graph and not 
interpreted in decibels for each frequency depicted in the 
audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).
The March 2005 VA examination falls short of the required 
thresholds for left ear hearing loss, while the July 2005 VA 
examination contains no evidence of a compensable left ear 
hearing loss.  Without some showing of a current hearing loss 
disability as defined by VA regulations, entitlement to 
service connection for a hearing loss disability is not 
possible.  Shedden, 381 F.3d at 1167; Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In contrast, the Board concludes that the veteran has 
satisfied the "current disability" prong of his service 
connection claim of right ear hearing loss.  The March 2005 
VA examination reflects an auditory threshold of 40 decibels 
in the 500 Hertz frequency for the right ear.  However, as 
explained below, the preponderance of the competent evidence 
is against a nexus between his right ear hearing loss and any 
incident of service.  

The veteran's service medical records contain no indication 
of hearing loss, to include upon his entry into active 
service in 1958 or at the time of his 1961 separation 
examination, which included a normal spoken voice hearing 
test.  This silence weighs against a determination that any 
hearing loss was incurred in service.  As to the question of 
whether a causal relationship exists between any hearing loss 
and his active service, the Board notes at the outset the 
significant lapse in time between the veteran's 1961 
separation and the first documented medical report of hearing 
abnormalities in 2004.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  In the 
instant case, the veteran's first hearing-related diagnosis 
occurred upon a medical consultation in 2004, over 40 years 
after discharge.  An absence of relevant evidence for such 
duration weighs against the veteran's claim of service 
connection.  Maxson, supra.

There are opinions that support and weigh against the 
contended causal relationship between hearing loss in the 
right ear and service.  The Board recognizes its duty to 
determine how much weight should attach to each medical 
opinion of record and to provide adequate reasons and bases 
upon its adoption of one medical opinion over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the 
Board may "favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reasons and bases").  In addition, the Board 
notes that it may place greater weight on one medical opinion 
over another, depending on factors such as reasoning employed 
and whether or not, and the extent to which, the examiner 
reviewed prior clinical records and other evidence.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").

A private audiologist reported in December 2004 that the 
veteran had moderate sensorineural hearing loss in the right 
ear and that "cochlear damage, as manifested by an acoustic 
notch in the higher frequencies, is caused by noise 
exposure."  She concluded that the veteran's hearing loss 
(and tinnitus) "is just as likely as not" due to his noise 
exposure in service.  Thus, the opinion supports the alleged 
nexus and it is supported by a rationale.  However, the 
opinion was not based upon a review of the relevant medical 
evidence in the claims file.   

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  
(Emphasis added.)  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, has 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  Thus, 
the question is whether the history reported by the veteran 
on examination is contradicted by the record; if it is not, 
the opinion in question is competent evidence.  Kowalski, 
supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).

The veteran's history of acoustic trauma or prolonged 
exposure to excessive noise during service is not supported 
by a review of the record, to include service medical and 
personnel records.  His military specialty was clerk-typist.  
He did not engage in combat; he did not serve during a period 
of war.  Even assuming some excessive noise exposure, it is 
apparent in reviewing the post-service medical evidence that 
he had significantly more exposure to excessive noise due to 
post-service employment.  To the extent that the December 
2004 opinion can be construed as a supportive nexus opinion, 
its probative value is weakened by a lack of evidence of in-
service acoustic trauma and the fact that the clinician did 
not review the relevant evidence in the claims file.  

Neither the March 2005 nor the July 2005 VA audiological 
evaluation report support a finding of right ear hearing 
loss.  The March 2005 VA examiner did not render an opinion 
as to either the presence or etiology of the veteran's 
alleged hearing loss.  He noted that the results showed 
inconsistencies due to the veteran's responses, determined 
that the examination results were not reliable, and 
recommended that the veteran be scheduled for another 
examination.  The July 2005 VA examiner also noted the 
inconsistency and unreliability of the veteran's responses 
during testing.  However, she reviewed the claims file and 
concluded that the veteran's current hearing loss was not due 
to his military service.

The Board finds that the combination of the number of years 
(decades) that elapsed before hearing loss was first shown, 
the inconsistencies in the two most recent  audiological 
examinations which raised a question of the veteran's 
credibility, and the most recent VA opinion that the 
veteran's current hearing loss was not due to his military 
service, which, unlike the only supportive opinion in 
December 2004, was unequivocal in nature and supported by a 
review of the record, outweighs the December 2004 opinion.  

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of his hearing loss.  While the 
veteran is certainly competent to describe symptoms, to 
include loss of hearing (see, e.g., Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994)), without any indication in the 
record that he has relevant medical training, he is not 
competent to diagnose a hearing loss disability as defined by 
the applicable regulation, 38 C.F.R. § 3.385.  Further, he is 
not competent to provide an opinion on whether an etiological 
relationship exists between his hearing loss and any event 
during service, to include claimed acoustic trauma, versus 
some post-service etiology.  As a result, his own assertions 
are not probative to the critical issue in this case of 
whether his hearing loss is linked to any event of service.

Turning next to the issue of service connection for tinnitus, 
the Board acknowledges that the veteran's private audiologist 
did express in a December 2004 correspondence that the 
veteran's tinnitus "is just as likely as not due to his 
exposure to acoustic trauma while serving in the military", 
which supports the claim.  However, as noted above, it was 
based solely on the veteran's reported history.  See Autry v. 
Brown, 4 Vet. App. 337, 338 (1993) (affirming Board's denial 
of service connection and Board's assignment of less 
probative weight to medical opinion that "'appears to have 
been based entirely on the veteran's reported history'").  
The examiner noted that the veteran "was exposed to the 
noise of artillery fire and explosions as part of the armored 
battalion."  The service records fail to corroborate such an 
account, and there is no indication that the private 
clinician reviewed the claims file.  "Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (noting that "a witness must have 
personal knowledge [that is, knowledge through the senses] in 
order to be competent to testify to a matter") (emphasis 
added).  The Board's assignment of little probative value to 
this latter opinion is further bolstered by the lack of 
medical evidence establishing the existence of tinnitus 
during the veteran's service or for a lengthy period of time 
thereafter.  See id.  

The July 2005 examiner indicated that he could not render an 
opinion as to the presence of tinnitus much less its etiology 
without resorting to speculation.  He indicated that the 
"poor reliability" of the veteran's three hearing tests led 
him to question the reliability of the veteran's complaint of 
tinnitus.  As with the veteran's hearing loss, the Board 
finds that the inconsistencies in two different audiological 
examinations which raised a question of the veteran's 
credibility, and the most recent VA unequivocal opinion that 
the veteran's current tinnitus was not due to his military 
service, which was based upon examinations of the veteran and 
a review of the record, outweighs the December 2004 opinion 
because the latter opinion was equivocal and was not based 
upon a review of the record but rather on questionable 
history provided by the veteran decades post-service.  
Accordingly, service connection for tinnitus is not 
warranted.  


IV. Conclusion  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  Ortiz v. Principi, 274 F.3d 1361, 
1364-65 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


